DETAILED ACTION
	This office action is in response to the filing of the preliminary amendment on 11/18/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15 - 28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of reference neither anticipates nor renders obvious the subject matter of independent claims 15 and 23.  The present applicant includes forming an array of inclined windows.  The following teach an array of inclined windows which are inclined by attachment of the window foil/film with an inclined surface away from the light source: Ghahremani et al. (US 10,678,046), Armbruster et al. (US 2015/0232328), Crane, Jr. et al. (US 6700138 Figure 20).  The following teach an array of inclined windows which are inclined by attachment of the window foil/film with an inclined surface towards the light source: Wu et al. (US 11,081,413), Pinter et al. (US 2010/0014147), Pinter (US 2012/0140306).  The following references teach that the window foil/film can be attached towards the light source or away from the light source (top or bottom separately): Steuer eta l. (US 2018/0065845), Pinter (US 2018/0113300).  The following references teach that inclined windows can be made by deforming the window foil/film (transparent portion is not planar): Quenzer et al. (US 2010/0330332), Pinter (US 2012/0133004).
The claimed invention includes that the inclined windows are formed by “a plurality of through-holes in the first substrate and in the second substrate, each through-hole of the through-holes in the first substrate congruently overlapping with a through-hole of the through-holes in the second substrate in each case; a slanted edge region situated around each respective through-hole of the through-holes in the first substrate and in the second substrate, each of the edge regions laterally encircling the respective through-hole in each case and being inclined in the first substrate and in the second substrate at a window angle in relation to a planar extension of the first substrate and the second substrate, two slanted edge regions of the edges regions situated on top of each other being congruent in a top view and inclined at the same window angle; and a window foil situated between the first substrate and the second substrate and covers each respective through-hole and forms an optical window inclined at the window angle in an area of the respective through-hole”.  Thus, the claimed invention includes that the inclined windows are formed by inclined surfaces both underneath and above the window foil/film.  It can be argued that Langa et al. (as cited by Applicant, US 2015/0200105) teaches that two substrates 50/72 hold the window foil 64, however, Langa et al. does not teach that “each of the edge regions laterally encircling the respective through-hole in each case and being inclined in the first substrate and in the second substrate at a window angle in relation to a planar extension of the first substrate and the second substrate, two slanted edge regions of the edges regions situated on top of each other being congruent in a top view and inclined at the same window angle”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        



/SHAHED AHMED/Primary Examiner, Art Unit 2813